 

Exhibit 10.1

 

PURCHASE AGREEMENT

 

THIS AGREEMENT dated as of July 21st, 2016

BETWEEN:

 

Montana Mine Land Holdings LLC

P.O. Box 1920

East Helena, Montana 59635

(hereinafter called the “Vendor”)

 

And

Aureus Incorporated ( OTCPK: ARSN)

3555 1/2 TizerLane

Helena, Montana 59602

(hereinafter called the “Purchaser”)

 

Purchaser and Vendor are together referred to herein as the Parties.

 

WHEREAS:

 

  A. The Vendor is the sole recorded and beneficial owner of the mineral claims
described in Schedule “A” hereto (the “Property” or “Properties”);         B.
The Vendor wishes to sell an undivided 100% interest in and to the Properties to
the Purchaser and the Purchaser wishes to acquire such interest pursuant to the
terms and conditions hereinafter set out;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual covenants and agreements hereinafter contained, the parties hereto
agree as follows:

 

PURCHASE AND SALE

 

a. The Vendor hereby sells and assigns and the Purchaser hereby purchases an
undivided 100% interest in and to the Properties for the sum of 45,000,000
shares of common stock of the Purchaser. The Parties agree the value of the
purchase shall be $112,000 or $0.00248889/share.

 

  

  

 

FURTHER ASSURANCES

 

b. Concurrently with the execution of this Agreement the Vendor shall execute or
cause to be executed a Bill of Sale or such other documents as the Purchaser may
reasonable require transferring a 100% interest in and to the Property to the
Purchaser which the Purchaser shall be at liberty to record forthwith. The
parties shall execute all further documents or assurances as may be required to
carry out the full intent of this Agreement.

 

PAYMENT

 

c. All references to monies hereunder will be in United States funds. All
payments to be made to any party hereunder may be made by check mailed or
delivered to such party to its address for notice purposes as provided herein.
All references to shares are shares of the Purchaser and will be duly issued or
transferred in a timely manner.

 

ENTIRE AGREEMENT

 

d. This Agreement constitutes the entire agreement between the parties and
replaces and supersedes all agreements, memoranda, correspondence,
communications, negotiations and representations, whether verbal or express or
implied, statutory or otherwise, between the parties with respect to the subject
matter herein.

 

VENDOR’S REPRESENTATIONS AND WARRANTIES

 

e. The Vendor represents and warrants to the Purchaser that:

 

i. Vendor is the sole and beneficial owner of an undivided l00% interest in and
to the Properties;

 

ii. The claims comprising the Properties have been, to the best of the
information and belief of the Vendor, properly located and staked and recorded
in compliance with the laws of the jurisdiction in which they are situate, are
accurately described in Schedule “A” and are valid and subsisting mineral claims
as at the date of this Agreement;

 

iii. The Properties are in good standing under all applicable laws and
regulations, all assessment work required to be performed and filed has been
performed and filed, all taxes and other payments have been paid and all filings
have been made;

 

iv. The Properties are free and clear of any encumbrances, liens or charges and
neither the Vendor nor, to the best of the Vendor’s knowledge, any of her
predecessors in interest or title, have done anything whereby the Properties may
be encumbered; and

 

v. He has the right to enter into this Agreement and to deal with the Properties
in accordance with the terms of this Agreement, there are no disputes over the
title to the Property, and no other party has any interest in the Property or
the production there from or any right to acquire any such interest.

 

  

  



 

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

f. The Purchaser represents and warrants to the Vendor that:

 

i. it has been duly incorporated, amalgamated or continued and validly exists as
a corporation in good standing under the laws of its jurisdiction of
incorporation, amalgamation or continuation;

 

ii. it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constituent documents of the Purchaser or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which the Purchaser is a party or by which it is bound or to which it or the
Property may be subject; and

 

iii. no proceedings are pending for, and the Purchaser is unaware of any basis
for the institution of any proceedings leading to, the dissolution or winding up
of the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent corporations.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

g.The representations and warranties in this Agreement shall survive the closing
of this transaction and shall apply to all assignments, conveyances, transfers
and documents delivered in connection with this Agreement and there shall not be
any merger of any representations and warranties in such assignments,
conveyances, transfers or documents notwithstanding any rule of law, equity or
statute to the contrary and all such rules are hereby waived. The Vendor shall
have the right to waive any representation and warranty made by the Purchaser in
the Vendor’s favor without prejudice to any of its rights with respect to any
other breach by the Purchaser and the Purchaser shall have the same right with
respect to any of the Vendor’s representations in the Purchaser’s favor.

 

NOTICE

 

7. Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered, telegraphed or
telecopied to such party at the address for such party specified above. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered or telegraphed or, if given by telecopier, shall
be deemed conclusively to be the next business day. Either party may at any time
and from time to time notify the other party in writing of a change of address
and the new address to which notice shall be given to it thereafter until
further change.

 

GENDER

 

8. Wherever the singular or neuter are used herein the same shall be deemed to
include the plural, feminine or masculine.

 

ENUREMENT

 

9. This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

  

  

 

COUNTERPART EXECUTION

 

10. This Agreement may be executed in several parts in the same form and such
parts as so executed shall together constitute one original agreement, and such
parts, if more than one, shall be read together and construed as if all the
signing parties hereto had executed one copy of this Agreement.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

Montana Mine Land Holdings LLC.   by its authorized signatory:       /s/ Tracy
Fortner   Tracy Fortner   Managing Member       Aureus Incorporated   by its
authorized signatory:       /s/ Tracy Fortner   Tracy Fortner,   President and
CEO  

 

  

  



 

SCHEDULE “A”

 

THE PROPERTY

 

The Property – Keene Placer M.S.

 

Patented Mining Claims:

 

Keene Placer, M.S. NO. 3336/4547, Patent No. 27669; located in sections 13 and
24, Township 10 North, Range 2 East, P.M., Broadwater County, Montana

 

The Property – Western Star Lode

 

Western Star Lode Mining Claim and Mill Site located in the E ½ of Sec. 13,
T10N, R2E, United States Patent Number 222, designated as lots 54a and 54b,
recorded in book 59 of Deeds at Page 450 in the records of Broadwater County,
Montana

 

  

  

